Citation Nr: 0100270	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include avascular necrosis of the hips and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from July 1986 to July 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The weight of the evidence of record is against the 
veteran's claim for service connection for a bilateral hip 
disorder.


CONCLUSION OF LAW

The veteran's bilateral hip disorder, to include avascular 
necrosis of the hips and degenerative joint disease, was not 
incurred in service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Additionally, service connection may be presumed 
where certain chronic diseases, including arthritis, manifest 
themselves to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis pertaining to the 
veteran's hips, although a January 1988 entry does reflect 
the veteran's reported medical history of having been injured 
in a fall while doing the obstacle course two to three months 
earlier.  At that time, the veteran complained of low back 
pain, and mechanical low back pain with neurological 
involvement was diagnosed.  These records also reflect the 
veteran's complaints of pain in both legs.  Upon separation 
examination (conducted in May 1990), no pertinent complaints 
were reported by the veteran or clinically noted.

A September 1990 VA general medical examination is negative 
for any reference to the veteran's hip pain.

An October 1990 VA examination (conducted by the Anchorage 
Medical and Surgical Clinic) is also negative for any 
reference to the veteran's hip pain.

The veteran's private medical records (dated from February 
1991 to January 1995) reflect her complaints of hip and groin 
pain in November 1994, which she had had for several years 
but which had gotten worse over the past six months.  The 
veteran reported that she had injured herself while in 
service, in 1988, when she had fallen doing an obstacle 
course.  The diagnosis was early avascular necrosis, by MRI.

The veteran's VA treatment records (dated from August 1991 to 
approximately June 1997) reflect the veteran's complaints of 
bilateral hip pain and the diagnosis of avascular necrosis.  
Historically, the veteran's avascular necrosis was not 
discussed within the context of her military service.  A 
November 1994 progress note reflects the veteran's report of 
left hip pain over the past two weeks.  A January 1995 
consultation request reflects the veteran's reports of hip 
pain over the past year-and-a-half.  A September 1996 request 
for prosthetic services reflects the diagnosis of avascular 
necrosis, as well as degenerative joint disease of the hips.

A June 1995 VA examination (conducted by a private physician, 
Dr. L. H. S.) reflects the veteran's reports of having 
injured her hips while in the Army, when she fell off an 
obstacle course and landed on her knee and jammed her left 
hip.  The veteran dated the occasion of pain from that time.  
Subsequent to physical examination, the pertinent recorded 
impression was aseptic necrosis, unknown cause, possibly 
related to injury.

An April 1996 VA examination (conducted by Dr. L. H. S.) 
reflects the earlier diagnosis of bilateral avascular 
necrosis of the hips, for unknown reasons.  It was noted that 
recent reevaluation had revealed no evidence of aseptic 
necrosis but rather early degenerative changes posteriorly in 
both hips, probably as a result of the prior and now-healed 
aseptic necrosis.  Dr. L. H. S. did not comment further as to 
the relationship, if any, of either the veteran's aseptic 
necrosis or early degenerative changes in the hips to her 
service.

A July 1996 VA examination (conducted by Alaskan Independent 
Medical Evaluations) reflects the veteran's reports of hip 
pain and her reports of having injured her low back and neck 
when she fell off an obstacle course, in February 1988.  
Subsequent to physical examination, the pertinent diagnosis 
was avascular necrosis, both hips, by history.  The examiner 
commented that the etiology of the veteran's complaints was 
unclear at that time.  He was not aware of a causal 
relationship between a fall from a four-foot obstacle and the 
development of bilateral avascular necrosis of the hips.

A June 1997 VA examination is negative for any reference to 
the veteran's bilateral hip pain.

At her February 1998 RO hearing, the veteran's service 
representative stated that the veteran complained of hip 
pains throughout service, but they had been lax in the 
service in following up on these complaints.  (Transcript 
(T.) at 1).   The veteran described how she hurt herself, 
flipping over a "belly buster" and coming down on her ankle 
and jamming it behind her tailbone.  Id.  At that time, they 
had been more concerned that she had injured her neck.  Id.  
They had given her some pain medication, and that was 
basically all they did.  Id.  When asked if she had had any 
significant trauma to her hips or legs while in service, the 
veteran responded in the negative.  (T. at 4).  

A March 1998 VA examination reflects the veteran's reports of 
having fallen off an obstacle course, approximately four to 
five feet off the ground, while in service.  The examiner 
reviewed a January 1998 x-ray study of the veteran's hips and 
noted that it was a negative bilateral hips study.  The 
examiner also reviewed a December 1997 MRI of the veteran's 
bilateral hips, which was normal.  Subsequent to physical 
examination, the pertinent diagnoses were bilateral hip pain, 
questionable etiology, and avascular necrosis of the hips not 
proven.

A November 1998 VA examination (again conducted by the 
Anchorage Medical and Surgical Clinic) also reflects the 
veteran's reports of having fallen off an obstacle course 
while in the service.  It was noted that the veteran reported 
having complained of hip pain, but it had mostly been leg 
pain.  Subsequent to physical examination and review of post-
service medical records, the diagnostic impressions were 
history of a possible avascular necrosis of both hips, 
apparently now stabilized, and clinical signs of trochanteric 
bursitis.  The examiner noted that he had not been provided 
with copies of the veteran's service medical records, so he 
did not, therefore, have direct evidence of what might have 
gone on while the veteran was in service.  The examiner also 
noted that an earlier consultation report, dated in September 
1990, had listed a history of sickle cell trait.  It was 
known that people with sickle cell anemia and sickle sell 
trait might have a manifestation as osteonecrosis in the 
femoral head.  This clinical entity was reported to have been 
seen most commonly in young adults between the ages of 20 and 
40, in a study that came from central India.  The examiner 
did not know whether this had caused the veteran's avascular 
necrosis, but he merely inserted this information for 
completeness.

A July 1999 addendum to the November 1998 VA examination 
notes that the veteran's service medical records had not been 
available to the examiner at that time.  This time, the 
examiner indicated that he had reviewed the veteran's service 
medical records.  Specifically, he had reviewed the records 
relative to musculoskeletal complaints.  In summary, this 
review of the records did not show any complaints relative to 
hip pain, although there were numerous complaints relative to 
ankle, shin, and knee pain.  No abnormalities in the hip or 
pelvic area had been recorded.  The examiner referenced his 
earlier reference to sickle cell trait and stated that he had 
no way of saying whether it caused the veteran's apparent 
avascular necrosis.  Further, the examiner stated that upon 
review of the veteran's service medical records, he had found 
no indication there of hip injury or any situation that would 
have led to avascular necrosis of the hips, on either a 
mechanical or traumatic basis.

II.  Analysis

As noted above, service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease that results in disability was incurred while in 
the service.  See 38 C.F.R. § 3.303(a).  Additionally, 
service connection may be granted for any disability 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Service connection may also be presumed for arthritis, a 
chronic disease, if it manifests itself to a compensable 
degree within one year after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  In this instance, the facts (the 
evidence of record) do not establish that the veteran's 
bilateral hip disorder (specifically avascular necrosis) was 
incurred while she was in service, nor can service connection 
be presumed for the degenerative joint disease present 
bilaterally in the veteran's hips.

Here, as to presumptive service connection for degenerative 
joint disease in the veteran's hips, the Board finds that the 
earliest clinical findings of arthritic changes are dated in 
April 1996, almost six years after the veteran's separation 
from service.  As such, presumptive service connection is not 
applicable in this respect.  See 38 C.F.R. §§ 3.307, 3.309.

As to entitlement to service connection for a bilateral hip 
disorder (including avascular necrosis) on other bases, the 
Board acknowledges that the evidence of record contains 
evidence both in support of the veteran's claim and against 
the veteran's claim.  As discussed below, however, the weight 
of the evidence of record is against the veteran's claim, and 
the benefit of the doubt is not given to the veteran.  See 
38 U.S.C.A. § 5107(b).

Specifically, as to the evidence in support of the veteran's 
claim, the Board notes that the veteran's service medical 
records do reference the veteran's falling off an obstacle 
course while in service.  Further, the veteran's own 
assertions speak to the relationship between this fall and 
her complaints of hip pain that followed.  Moreover, the June 
1995 VA examination includes aseptic necrosis as the 
diagnosis and notes that it was possibly related to the 
veteran's injury, although the cause was unknown.  
Additionally, the veteran's private medical records contain 
the diagnosis of avascular necrosis and reflect the veteran's 
reports of onset of hip pain while in service, when she 
injured herself.

As to evidence against the veteran's claim, the Board notes 
that the veteran's service medical records are negative for 
any complaints, treatment, or diagnosis pertaining to the 
veteran's hips, and no pertinent complaints or abnormalities 
were noted upon her separation examination.  Further, the 
Board notes the inconsistent VA examination reports of 
record, which were negative for any complaints by the veteran 
as to her hips in September 1990, October 1990, and June 
1997.  As to these negative reports, the Board is struck by 
the veteran's silence as to hip complaints in September 1990 
and October 1990, as she had recently been separated from 
service and was in the process of establishing service 
connection for other claimed disorders.  The Board is also 
struck by the veteran's silence at these two 1990 VA 
examinations, in that the veteran has stated elsewhere in the 
record that her bilateral hip pain dated from the fall in 
service, in 1988.  Moreover, the Board finds that the 
evidence of record contains two clinical opinions (the July 
1996 VA examination report and the July 1999 addendum to the 
November 1998 VA examination report) that specifically 
indicate that the veteran's bilateral hip disorder (avascular 
necrosis) was not related to her service, including her fall 
off of a four to five foot obstacle.  Also, the veteran's VA 
treatment records twice reflect the veteran's reports of 
onset of hip pain beyond her period of service.

In weighing the evidence for and against the veteran's claim, 
the Board finds the evidence contained in the veteran's 
service medical records to, effectively, equal each other.  
There is evidence of a fall off of an obstacle course, but 
there is no evidence of the veteran's complaints of hip pain.  
The Board is of the same conclusion as to the veteran's 
private medical records and VA treatment records.  The 
veteran's private medical records historically place the 
onset of the veteran's hip pain in service, while the 
veteran's VA treatment records historically place the onset 
beyond the veteran's period of service.  However, as to the 
other clinical evidence of record, specifically the numerous 
VA examinations conducted throughout the claims process, the 
Board finds, at most, only one piece of evidence (the June 
1995 VA examination) that suggests that the veteran's 
avascular necrosis of both hips was related to her reported 
in-service injury, and even in that examination report, the 
examiner also noted that the etiology was unknown, and he 
presented his diagnosis within the context of possibility.  
In contrast, there are two pieces of evidence (the July 1996 
VA examination report and the July 1999 addendum to the 
November 1998 VA examination report) that specifically state 
that there was no relationship between events in service and 
the veteran's bilateral avascular necrosis.  Given the 
uncertain nature of the June 1995 opinion, when compared to 
the certain nature of the July 1996 and July 1999 opinions, 
the Board concludes that the weight of the evidence is 
against the veteran's claim of entitlement to service 
connection for a bilateral hip disorder, to include avascular 
necrosis.

In reaching this determination, denying service connection 
for a bilateral hip disorder, to include avascular necrosis 
and degenerative joint disease, the Board acknowledges the 
statements made at the veteran's RO hearing, which suggested 
that the veteran's service medical records were incomplete.  
As to this concern, the Board stresses that it did not base 
its decision on the content of the veteran's service medical 
records.  Indeed, to reiterate, the Board found the veteran's 
service medical records equally weighted both in support of 
the veteran's claim and against it.  Further, the Board based 
its decision upon the weight of the post-service clinical 
evidence of record, specifically the June 1995, July 1996, 
and July 1999 VA examination reports.  In effect, the Board 
accepted the veteran's assertions as to the in-service injury 
and her resultant complaints of hip pain.  

Additionally, in reaching this determination, the Board also 
acknowledges that it must consider all possible avenues by 
which the veteran may establish entitlement to service 
connection.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  In this respect, the Board notes the clinical 
evidence of record that discusses the possible relationship 
between sickle cell trait and the manifestation of 
osteonecrosis of the femoral head.  As to this evidence, the 
Board stresses that the examiner in both November 1998 and in 
July 1999 stated that he could in no way state that the 
veteran's reported sickle cell trait caused her avascular 
necrosis; he had referenced this clinical finding only for 
the sake of completeness.


ORDER

Entitlement to service connection for a bilateral hip 
disorder, to include avascular necrosis of the hips and 
degenerative joint disease, is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

